     Case: 3:18-cv-02008-JGC Doc #: 22 Filed: 12/02/19 1 of 2. PageID #: 310



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               TOLEDO DIVISION

ADIA A. WASHINGTON            )
                              )
          Plaintiff,          )                     CASE NO.: 18-cv-02008
                              )
     v.                       )                     THE HONORABLE
                              )                     JAMES G. CARR
WEINBERG MEDIATION GROUP, LLC )                     UNITED STATES DISTRICT JUDGE
JTM CAPITAL MANAGEMENT, LLC   )
                              )                     THE HONORABLE
          Defendants.         )                     JAMES R. KNEPP, II
                              )                     UNITED STATES MAGISTRATE JUDGE

                      DECLARATION OF BRENDAN H. LITTLE

      1.     I am co-counsel for Defendant JTM Capital Management, LLC (“JTM”).

      2.     I submit this Declaration in support of JTM’s motion for summary judgment.

      3.     On July 23, 2019, Plaintiff Adia Washington (“Plaintiff”) served interrogatories on

JTM. Exhibit A.

      4.     On August 13, 2019, JTM served responses to Plaintiff’s interrogatories. Exhibit

B.

      5.     On July 23, 2019, Plaintiff served requests for production of documents on JTM.

Exhibit C.

      6.     On August 13, 2019, JTM served responses to Plaintiff’s requests for production

of documents. Exhibit D.

      7.     I declare under penalty of perjury that the foregoing is true and correct.

Dated: December 2, 2019

                                                    /s Brendan H. Little
                                                    Brendan H. Little
Case: 3:18-cv-02008-JGC Doc #: 22 Filed: 12/02/19 2 of 2. PageID #: 311



                          CERTIFICATE OF SERVICE

 The undersigned hereby certifies the following:

 1.     The Declaration of Brendan H. Little was filed on the date above via the CM/ECF
        Filing System for the United States District Court for the Northern District of Ohio
        (Western Division – Toledo).

 2.     The Parties appearing on the Notice of Electronic Filing, and as noted below, may
        access the foregoing and aforesaid pleading through the CM/ECF system:

               Anthony J. Gingo, Esquire, anthony@gplawllc.com
               Taxiarchis Hatzidimitriadis, Esquire, thatz@sulaimanlaw.com
               Brendan H. Little, Esquire, blittle@lippes.com
               Michael J. Palumbo, Esquire, michael@gplawllc.com
               Nathan C. Volheim, Esquire, nvolheim@sulaimanlaw.com

 3.     A true and accurate copy of the aforesaid pleading was served on the date above
        via United States regular mail, postage prepaid, upon the following:

               Weinberg Mediation Group, LLC
               3380 Sheridan Drive, Suite 133
               Buffalo, New York 14266

                                      s/ Michael J. Palumbo
                                      ____________________________________________________________________________________

                                      Michael J. Palumbo, Esquire
                                      Anthony J. Gingo, Esquire
                                      Brendan H. Little, Esquire

                                      Counsel for Defendant,
                                      JTM Capital Management, LLC




                                           2
